Citation Nr: 9920701	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  95-08 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Determination of proper initial rating effective prior to 
June 8, 1995 for post traumatic stress disorder (PTSD).

2.  Determination of proper initial rating effective after 
October 1, 1995, but prior to October 16, 1998, for PTSD.

3.  Determination of proper initial rating effective after 
January 1, 1999 for PTSD.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psoriasis.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psoriatic arthritis. 




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought on appeal.  The 
veteran served in active service from November 1967 to 
October 1969. 

The Board notes that the evidence shows the veteran requested 
an appeal hearing before a traveling member of the Board, as 
well as that such hearing took place on April 16, 1999.  
However, due to technical error, the veteran's April 1999 
appeal hearing was not properly tape recorded, and thus, a 
transcript of this hearing could not be prepared.  Given this 
problem, the RO notified the veteran as to the reasons why a 
hearing transcript could not be obtained for the April 1999 
hearing, and advised him that an additional appeal hearing 
could be scheduled, if he so desired.  The veteran responded 
to this inquiry in a June 1999 letter by indicating that he 
did not wish to have an additional appeal hearing before a 
member of the Board member; no further requests for hearings 
have made by the veteran.  Therefore, pursuant to 38 C.F.R. § 
20.704 (1998), the veteran's request for an additional appeal 
hearing before a traveling member of the Board is considered 
withdrawn.

In addition, in a January 1999 VA form 21-4138 (Statement in 
Support of Claim), the veteran requested consideration of a 
claim for service connection for peripheral neuropathy 
secondary to Agent Orange exposure.  However, as the only 
issues currently before the Board are those set forth on the 
title page of this decision, this matter is referred to the 
RO for appropriate action.

Lastly, as the Board finds that further development is 
necessary with respect to the issues of whether new and 
material evidence has been submitted to reopen the claims of 
entitlement to service connection for psoriasis and psoriatic 
arthritis, these issues will be addressed in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  Prior to June 8, 1995, the veteran presented evidence of 
memory blanks, recurrent recollections of Vietnam, 
nightmares, flashbacks, sleep problems, night sweats, and 
problems with concentration and with being isolated.  
However, the Board also notes that the evidence shows he did 
not have auditory/visual hallucinations, his affect and mood 
were neutral; his speech was clear and goal oriented; his 
memory, concentration and cognitive functions were intact; 
and his insight and judgment were fair.  The evidence neither 
shows his symptomatology produced a definite impairment in 
his ability to establish or maintain effective and wholesome 
relationships with people, nor produced a definite industrial 
impairment.

3.  After October 1, 1995, but prior to October 16, 1998, his 
PTSD symptomatology was characterized by nightmares, early 
morning awakening, anxiety, anger, isolation, difficulty with 
sleeping, extensive substance abuse and gambling, and 
disruption of family, work, social relationships.  The 
evidence also shows that during this period he had some 
difficulty with maintaining employment, and that his GAF 
scores averaged 60, which equates to moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers).

4.  After January 1, 1999, the veteran's symptomatology has 
been characterized by inappropriate affect, delusions, 
homicidal/suicidal ideations, and impaired judgment and 
insight.  His diagnosis was characterized as severe PTSD, and 
his GAF score was 45, which equates to serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  


CONCLUSIONS OF LAW

1.  The initial rating assigned for the veteran's PTSD 
effective prior to June 8, 1995 is appropriate, and the 
criteria for an initial disability evaluation in excess of 10 
percent have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.132, Diagnostic Code 
9411 (as effective prior to November 7, 1996); Fenderson V. 
West, 12 Vet. App. 119 (1999); Rhodan v. West, 12 Vet. App. 
55 (1998).

2.  The initial rating assigned for the veteran's PTSD 
effective after October 1, 1995, but prior to October 16, 
1998, is not appropriate, and the criteria for a 30 percent 
disability evaluation for PTSD have been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.132, 
Diagnostic Code 9411 (as effective prior to November 7, 
1996); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 
9411 (1998); Fenderson V. West, 12 Vet. App. 119 (1999); 
Rhodan v. West, 12 Vet. App. 55 (1998); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

3.  The initial rating assigned for the veteran's PTSD 
effective after January 1, 1999 is not appropriate, and the 
criteria for a 100 percent disability evaluation for PTSD 
have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.125-4.132, Diagnostic Code 9411 (as 
effective prior to November 7, 1996); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (1998); Fenderson V. West, 
12 Vet. App. 119 (1999); Rhodan v. West, 12 Vet. App. 55 
(1998); Karnas v. Derwinski, 1 Vet. App. 308 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Determination of Proper Initial Rating.

The veteran's claim for a determination of proper initial 
rating is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991). See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, he has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to the claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed in accordance with the 
Board's remand.  Accordingly, no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The disability ratings are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Additionally, the Board observes that the U.S. Court of 
Appeals for Veterans Claims has noted that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson V. West, 12 Vet. App. 119 (1999).  Furthermore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In this case, in an October 1996 Hearing Officer's decision, 
the veteran was granted service connection and a 10 percent 
disability evaluation for PTSD under Diagnostic Code 9411.  
And, in a July 1997 rating decision, it was determined that 
the appropriate effective date for the veteran's 10 percent 
evaluation was December 16, 1994.  Additionally, in the July 
1997 rating decision, he was awarded a temporary total 100 
percent evaluation for hospitalization over 21 days under 
38 C.F.R. § 4.29 effective June 8, 1995, award which was 
terminated and returned to the originally assigned 10 percent 
evaluation effective October 1, 1995.  Subsequently in a 
November 1998 rating decision, the veteran was again awarded 
a temporary total 100 percent evaluation for hospitalization 
over 21 days effective October 16, 1998, award which, in a 
February 1999 rating decision, was terminated and decreased 
to a 50 percent disability evaluation effective January 1, 
1999.

With respect to the applicable law, the Board observes that, 
during the pendency of the veteran's appeal, the regulation 
with respect to rating mental disorders has been changed.  
See 61 Fed. Reg. 52695-52702 (October 8, 1996), effective 
November 7, 1996, (codified at 38 C.F.R. §§ 4.16, 4.125-
4.132).  In Karnas v. Derwinski, the United States Court of 
Veterans Appeals (the Court) held that where the law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, in Rhodan v. West, 12 Vet. App. 55 (1998) (Haywood 
v. West, No. 97-25), the Court noted that the revised 
regulations regarding mental disorders expressly stated an 
effective date of November 7, 1996 and contained no provision 
for retroactive applicability.  In view of the effective date 
rule contained in 38 U.S.C.A. § 5110(g), the Secretary was 
obligated to apply November 7, 1996 as the effective date for 
the revised criteria for mental disorder, and thus, was 
prevented from applying the liberalizing law rule stated in 
Karnas, see supra.  As such, the revised rating schedule for 
mental disorders cannot be applied to a claim for any date 
prior to November 7, 1996.  See Rhodan v. West, 12 Vet. App. 
55 (1998) (Haywood v. West, No. 97-25); see 38 U.S.C.A. § 
5110(g)(West 1991).

Previous to November 7, 1996, in assessing the severity of a 
psychoneurosis, such as PTSD, the effect of the disorder on 
the veteran's ability to interact on both a social and 
industrial level, as confirmed by the current clinical 
findings, was considered.  Social inadaptability, however, 
was evaluated only as it affected or impaired industrial 
adaptability.  See 38 C.F.R. § 4.132, Diagnostic Code 9411, 
Note (1) (as effective prior to November 7, 1996). 

The prior Schedule for Rating Disabilities envisioned that a 
10 percent evaluation for PTSD was warranted where the 
claimant presented symptomatology which was less severe than 
that required to meet the criteria for a 30 percent 
evaluation, but also presented evidence of emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (as effective prior to November 7, 1996).

A 30 percent disability evaluation for PTSD was warranted 
where there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (as 
effective prior to November 7, 1996).  In this regard, the 
Board acknowledges that VA General Counsel opinion 9-93 
defines the word "definite," as used in 38 C.F.R. § 4.132 
to describe a 30 percent degree of disability for purposes of 
rating claims involving psychiatric disabilities, as meaning 
distinct, unambiguous, and moderately large in degree, more 
than moderate but less than rather large.  See VAOPGCPREC 9-
93 (November 1993) (emphasis added).

A 50 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and the 
psychoneurotic symptoms resulted in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to result in considerable industrial impairment.  See 38 
C.F.R. § 4.132, Diagnostic Code 9411 (as effective prior to 
November 7, 1996).

A 70 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  See id.  A 100 percent evaluation was 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  In the alternative, a 100 
percent evaluation was warranted if there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality and disturbed thought or behavioral 
processes associated with almost all daily activities, such a 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in a profound retreat from mature behavior.  
As well, a 100 percent evaluation was awarded if the veteran 
was demonstrably unable to obtain or retain employment. Id.  
The appellant only need meet one of these criteria to be 
granted a 100 percent evaluation.  Johnson v. Brown, 7 Vet. 
App. 95 (1994).

The revised schedular criteria incorporate the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition.  Under the revised 
schedular criteria, a 10 percent schedular evaluation for 
mental disorders, including PTSD, contemplates occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; or, symptoms 
controlled by continuous medication. See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).

A 30 percent schedular evaluation contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See id.

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See id.

A 70 percent evaluation now envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships. Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  Id.

II.  As Effective Prior to June 8, 1995.

The relevant evidence for this period of time includes 
records from the Wade Park VA Medical Center (VAMC) 
containing notations dated December 1993 indicating the 
veteran was treated at this institution for symptoms of PTSD 
related to his experiences in Vietnam.  Additionally, a 
January 1996 letter from Nukala R. Reddy, M.D. indicates the 
veteran was seen in March 1995 with a diagnoses of mixed 
bipolar disorder and PTSD.  And, treatment records from Dr. 
Reddy dated from March 1995 to May 1995 show the veteran 
presented evidence of problems with his sleep and his memory, 
increased sweating, irritability, avoidance of crowds, and 
lack of sexual interest.

Records from the Vet Center and from the Medina Counseling 
and Therapy Services dated from January 1995 to August 1996 
include March 1995 notations revealing the veteran had memory 
blanks, recurrent recollections of Vietnam, nightmares, 
flashbacks, sleep problems, night sweats, problems with 
concentration and finishing jobs, and suicidal ideations.  He 
was also found to isolate, as well as to have addictions 
involving alcohol consumption, gambling, and overeating.

Lastly, records from the Brecksville VAMC show that from 
April 1995 to May 1995 he was admitted for about a week to 
the VARC stabilization and Assessment Unit for uneventful 
detoxification from alcohol and nicotine, and then was 
transferred for the remaining time to the Gamblers Treatment 
Program.  At the time of his admission, he was alert, 
coherent, oriented times three, in no acute distress, and 
without auditory/visual hallucinations or suicidal/homicidal 
ideations.  His affect and mood were neutral; his speech was 
clear and goal oriented; his memory, concentration and 
cognitive functions were intact; and his insight and judgment 
were fair. 

After a review of the evidence of record, the Board finds 
that prior to June 8, 1995, the veteran presented evidence of 
memory blanks, recurrent recollections of Vietnam, 
nightmares, flashbacks, sleep problems, night sweats, and 
problems with concentration and with being isolated.  
However, the Board also notes that the evidence shows he did 
not have auditory/visual hallucinations, his affect and mood 
were neutral; his speech was clear and goal oriented; his 
memory, concentration and cognitive functions were intact; 
and his insight and judgment were fair.  The evidence neither 
shows his symptomatology produced a definite impairment in 
his ability to establish or maintain effective and wholesome 
relationships with people, nor produced a definite industrial 
impairment.  As such, the Board finds that the preponderance 
of the evidence is against the assignment of an initial 
rating in excess of 10 percent for the veteran's PTSD, as 
effective prior to June 8, 1995, under the old criteria for 
mental disorders.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (as effective prior to November 7, 1996); Fenderson V. 
West, 12 Vet. App. 119 (1999); Rhodan v. West, 12 Vet. App. 
55 (1998).

III.  As Effective After October 1, 1995, But Prior to 
October 16, 1998.

The evidence includes a September 5, 1996 VA mental disorders 
examination report which reveals the veteran did not have a 
depressed mood , was able to concentrate, had an intact 
thinking process, and was not delusional.  He was assigned a 
global assessment of functioning (GAF) score of 65, which 
equates to some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational or 
school functioning (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
with some meaningful interpersonal relationships.  However, a 
September 26, 1996 VA PTSD examination report which indicates 
the veteran reported having nightmares, early morning 
awakening, anxiety, anger, isolation, difficulty with 
sleeping, and extensive substance abuse and gambling.  The 
report's objective findings section reveals the veteran's 
scales indicated disruption of family, work, social 
relationships and treatment, and his Beck depression index 
indicated extreme depression and severe hopelessness.  

A November 1997 VA mental disorders examination report 
reveals the veteran could not form a close relationship with 
his wife, had nightmares regularly, had flashbacks, and had 
problems with anger and irritability.  However, he had 
relevant and coherent speech; was oriented to time, place and 
person; had intact memory for recent and past events; had 
good judgment and insight; and was not suicidal.  He was 
assigned a GAF score of 55, which equates to moderate 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g. few friends, 
conflicts with peers or co-workers).  In addition, a December 
1997 VA medical opinion notes that the examiner basically 
agrees with the objective medical findings contained in the 
November 1997 VA reports; however, that the examiner opined 
that the veteran's symptomatology should be characterized as 
mild and that the veteran's more appropriate GAF score was 
60, which has the same elements as those assigned to a GAF 
score of 55.

Lastly, records from the Brecksville VAMC contain notations 
dated December 1997 which indicate the veteran has problems 
of mood deregulation with exposure to family events and 
stress, and was sedated with increased use of Elavil.  And, 
notations dated January 1998 show he had increased PTSD 
symptomatology due to an altercation on the job, which 
subsequently led to the loss of the job, and that the veteran 
was counseled that he may benefit from a non-people type of 
intervention or no work in order to decrease his symptoms.  
However, a notation dated in June 1998 suggests the veteran 
was again working.

After a review of the evidence of record, the Board finds 
after October 1, 1995, but prior to October 16, 1998, his 
symptomatology was characterized by nightmares, early morning 
awakening, anxiety, anger, isolation, difficulty with 
sleeping, extensive substance abuse and gambling, and 
disruption of family, work, social relationships.  The 
evidence also shows that during this period he had some 
difficulty with maintaining employment, and that his GAF 
scores averaged 60, which equates to moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers).  As such, the Board finds that the initial 
rating assigned for the veteran's PTSD as effective after 
October 1, 1995, but prior to October 16, 1998, was 
inappropriate, and a 30 percent disability evaluation is 
granted for this period of time under the old criteria for 
evaluating mental disorders.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (as effective prior to November 7, 
1996). 

In awarding a 30 percent initial rating but not greater, as 
effective after October 1, 1995, but prior to October 16, 
1998, the Board considered that the evidence of record 
neither showed the veteran's disability was characterized by 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships, nor by 
considerable industrial impairment, as required for an award 
of a 50 percent disability evaluation under the old criteria 
for mental disorders.  See 38 C.F.R. §§ 4.1-4.14, 4.125-
4.132, Diagnostic Code 9411 (as effective prior to November 
7, 1996).

Additionally, although the evidence shows he has difficulty 
in establishing and maintaining effective work and social 
relationships, the records from the Brecksville VAMC seem to 
indicate he was intermittently working during the period of 
time in question.  Moreover, he does not present evidence of 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; and impaired abstract 
thinking.  As such, the veteran's symptomatology after 
November 7, 1996, which is the date the new criteria for 
mental disorders went into effect, more nearly approximated 
the criteria for a 30 percent initial evaluation, as opposed 
to a 50 percent evaluation, under the new criteria for mental 
disorders.  See 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (1998); Rhodan, supra.

IV.  As Effective January 1, 1999.

At his December 1998 VA examination, the veteran's 
symptomatology has been characterized by inappropriate 
affect, delusions, homicidal/suicidal ideations, and impaired 
judgment and insight.  His diagnosis was characterized as 
severe PTSD, and his GAF score was 45, which equates to 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  Furthermore, the VA report notes the 
examiner deemed the veteran to have a severe impairment in 
his social and industrial adaptability. 

After a review of the evidence, the Board finds that, as the 
December 1998 VA examination report described above shows the 
veteran's GAF score was 45, which equates to serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job), the initial rating assigned for the veteran's 
PTSD as effective after January 1, 1999 was inappropriate, 
and a 100 percent disability evaluation is granted under the 
old criteria for evaluating mental disorders.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (as effective prior to November 
7, 1996).

V.  Conclusion.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extra-schedular 
evaluation.  In the instant case, the evidence does not show 
that the veteran's symptomatology prior to June 8, 1995, or 
after October 1, 1995, but prior to October 16, 1998, has 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  Accordingly, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).











ORDER

The initial rating assigned for the veteran's PTSD effective 
prior to June 8, 1995 is appropriate, and entitlement to an 
initial disability evaluation in excess of 10 percent is 
denied.

The initial rating assigned for the veteran's PTSD effective 
after October 1, 1995, but prior to October 16, 1998, is not 
appropriate, and a 30 percent disability evaluation is 
granted, subject to provisions governing the payment of 
monetary benefits.  

The initial rating assigned for the veteran's PTSD effective 
after January 1, 1999 is not appropriate, and a 100 percent 
disability evaluation is granted, subject to provisions 
governing the payment of monetary benefits.  


REMAND

With respect to the applicable law, the law is clear that the 
Board shall not entertain an application for review on appeal 
unless it conforms to the law.  See 38 U.S.C.A. § 7108 (West 
1991).  Pursuant to applicable law and regulation, an appeal 
consists of a timely filed notice of disagreement (NOD) in 
writing and, after a statement of the case (SOC) has been 
furnished, a timely filed substantive appeal.  See 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 (1998).

A veteran's substantive appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  A substantive appeal 
consists of a properly completed VA Form 9 (Appeal to Board 
of Veterans' Appeals) or other correspondence containing the 
necessary information.  Proper completion and filing of a 
substantive appeal are the last actions a veteran needs to 
take to perfect an appeal.  38 C.F.R. § 20.202 (1998).  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.302(b) (1998).

Where a veteran files a timely NOD, but fails to timely file 
a substantive appeal, the appeal is untimely, and it is 
proper for the Board to dismiss the claim.  Roy v. Brown, 5 
Vet. App. 554, 556 (1993).  However, when the Board raises 
the issue of adequacy of the substantive appeal, the 
appellant and his/her representative should be given notice 
of the issue and a period of 60 days following the date on 
which such notice is mailed to present written argument or to 
request a hearing to present oral argument on this question.  
See 38 C.F.R. § 20.203 (1998).

In this case, with respect to the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for psoriasis, the rating 
decision giving rise to the appeal was issued in February 
1995.  A timely NOD was received by the RO in March 1995.  
And, in July 1997, the RO issued a Supplemental Statement of 
the Case (SSOC) with an attached letter containing the 
relevant laws and regulations along with an explanation to 
the veteran as to his appellate rights and responsibilities, 
which the Board construes as constituting the required SOC.  
However, the veteran did not file a substantive appeal within 
60 days from the date of the issuance of the SSOC or within 
the remainder of the one-year period from the date of mailing 
of the notification of the appealed rating; no correspondence 
was received during this period of time from the veteran 
addressing the new and material evidence issue.  And, other 
than a VA form 21-4138 (Statement in Support of Claim) 
received in April 1999, more than a year after the issuance 
of the SSOC, there is no document of record, which reasonably 
could be construed as a timely substantive appeal.  
Similarly, the veteran did not submit a written statement 
contending that good cause existed warranting an extension of 
the 60-day time period for filing a substantive appeal prior 
to the expiration of that time limit.  See 38 U.S.C.A. § 
7105(d) (West 1991); 38 C.F.R. § 20.303 (1998).

Similarly, as to the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for psoriatic arthritis, the rating 
decision giving rise to the appeal was issued in February 
1995.  A timely NOD was received by the RO in March 1995.  
And, in July 1997, the RO issued a Supplemental Statement of 
the Case (SSOC) with an attached letter containing the 
relevant laws and regulations along with an explanation to 
the veteran as to his appellate rights and responsibilities, 
which the Board construes as constituting the required SOC.  
The veteran did not file a substantive appeal within 60 days 
from the date of the issuance of the SSOC or within the 
remainder of the one-year period from the date of mailing of 
the notification of the appealed rating; no correspondence 
was received during this period of time from the veteran 
addressing the new and material evidence issue.  And, other 
than a VA form 21-4138 (Statement in Support of Claim) 
received in April 1999, more than a year after the issuance 
of the SSOC, there is no document of record, which reasonably 
could be construed as a timely substantive appeal.  
Similarly, the veteran did not submit a written statement 
contending that good cause existed warranting an extension of 
the 60-day time period for filing a substantive appeal prior 
to the expiration of that time limit.  See 38 U.S.C.A. § 
7105(d) (West 1991); 38 C.F.R. § 20.203 (1998).

However, and more importantly, the Board notes the record 
does not contain any indication that the appellant and his 
representative were given notice of the issue regarding the 
adequacy of the April 1999 VA form 21-4138 (Statement in 
Support of Claim) filed with respect to perfecting the issues 
of whether new and material evidence has been submitted to 
reopen the claims of entitlement to service connection for 
psoriasis and/or psoriatic arthritis.  As well, the record 
does not contain any indication that the appellant and his 
represent have been afforded an opportunity to present 
written argument or to request a hearing to present oral 
argument on these questions.  See 38 C.F.R. § 20.203 (1998). 

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claim, the case is 
REMANDED to the RO for the following action:

The RO should adjudicate the issues of 
whether a timely appeal was submitted 
with respect to the issues of whether new 
and material evidence has been submitted 
to reopen the claims of entitlement to 
service connection for psoriasis and/or 
psoriatic arthritis.  If the 
determinations remain unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case, 
including all applicable laws and 
regulations, and provide an opportunity 
to respond.

The purposes of this REMAND are to both obtain additional 
information and to accord the veteran due process of law. The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time. The 
veteran is free to submit any additional evidence he desires 
in connection with his current appeal.  No action is required 
of the veteran until he is further notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

